DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the submission of 12/22/2020, the request for continued examination under 37 CFR 1.114, which has been entered. Claims 10-20 are currently pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 19 is rejected under 35 U.S.C. 102(a1) as being anticipated by Waki et al (8,123,409). Waki et al. discloses;
a carrier ring (16);
a plurality of bearing pads (13) disposed on a radially tuner side of a lower half region of the carrier ring, and configured to support a rotor shaft (20) from below; and

wherein the guide metal includes at least one oil-supply port (see about 14d) formed to have an opening on a surface of the guide metal which faces the rotor shaft (20),  guide metal being configured to supply lubricant oil to the surface of the guide metal, and
wherein the at least one oil-supply port is positioned on a most upstream portion of the guide metal or downstream of the most upstream portion.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Waki et al. (8,123,409) in view of Miyata et al. (10,145,378).
Waki et al. (8,123,409). A journal bearing, comprising: a carrier ring (16);

a guide metal disposed in an upper half region of the carrier ring, in center with respect to an axial direction of the rotor shaft, so as to cover an upper region of an outer peripheral surface of the rotor shaft; and
a pair of side plates (22) disposed on both sides of the plurality of bearing pads with respect to the axial direction,
wherein a first gap is inherently provided between an inner peripheral surface of each of the side plates and the outer peripheral surface of the rotor shaft (see fig. 2), for bringing into communication outside and a bearing interior space surrounded by the pair of side plates. Waki et al. fails to teach the first gap is greater than a second gap provided between an inner peripheral surface of the guide metal and the outer peripheral surface of the rotor shaft. Miyata et al. clearly discloses the first gap (the gap between the inner periphery the side plate and the outer surface of the shaft (5) is greater that a second gap (see column 4, lines 26-34, see fig. 4). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Waki et al. so that the first gap is greater than the second gap in view of Miyata et al. in order to allow draining the oil from within the bearing so as to provide proper recirculation of the oil with the bearing system.
Regarding claim 20, Waki et al. clearly discloses the claimed invention including the rotor shaft (20) supported by a journal bearing (see abstract).
Allowable Subject Matter
Claims 14-18 are allowed.
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Citation
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the prior art cited in attached PTO Form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS CHARLES whose telephone number is (571)272-7101.  The examiner can normally be reached on Mon-Thurs 5:30am to between 4:00pm and 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

MARCUS CHARLES
/MARCUS CHARLES/Primary Examiner, Art Unit 3656